DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 01/09/2020.  
Claims 1-50 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GR20190100023, filed on 01/17/2020.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 07/13/2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
The drawings received on 03/27/2020 are acceptable for examination purposes.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 7, 9, 10, 12, 14, 15, 17, 18, 19, 21, 22, 24, 26, 27, 28, 30, 31, 33, 35, 36, 38, 39, 40, 42, 43, 45, 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm (Combined downlink and Uplink NR positioning Reference, R2-1817899, as indicated in IDS) in view of Kazmi et al., (US 20120120821 A1, herein after Kazmi) and further in view of Zhang et a., (US 20190059063 A1, herein after Zhang).

Claims 1, 10, 22, 31, 43, 45, 47 and 49,
	Qualcomm discloses method performed by a serving transmission reception point (TRP), the method comprising: sending, to a user equipment (UE) being served by the serving TRP, a measurement request (Fig. 3 6. RRC message, Type DL POS measurement request; assistant data. The request is sent from a gNB, i.e. a TRP, to the UE); sending, to the UE, a plurality of downlink reference signal (DL RS) configurations corresponding to reference signals transmitted by the serving (P4 : "6. The serving gNB sends a RRC DL POS MEASUREMENT REQUEST message to the target device) in a frame comprising a plurality of slots and subframes, each DL RS being carried on a slot of the frame ((P4 : "6. The serving gNB sends a RRC DL POS MEASUREMENT REQUEST message to the target device. The message includes any required assistance data for the target device to perform the necessary DL-PRS measurements (e.g., cell-IDs, DL-PRS configuration, measurement search window, etc.)"); sending, to the UE, a plurality of uplink reference signal (UL RS) configurations corresponding to UL RSs to be transmitted by the UE towards the serving or neighboring TRP (P4:    "6. The serving gNB sends a RRC DL POS MEASUREMENT REQUEST message to the target device... The message also includes a request to start the UL-PRS transmission (e.g., SRS transmission) and provides the UL-PRS configuration parameter (possibly including a transmission start time and transmission duration); one or more UE round trip time (RTT) related measurements, each UE RTT related measurement representing a duration between the UE receiving the DL RS from the transmitting TRP and the UE transmitting the UL RS in this frame, ((P4: "7a. The target device performs the DL-PRS measurements from all gNBs provided in the assistance data at step 6.The measurement may be a TOA measurement or a UE RxTx Time Difference Measurement... 8. The target device reports the DL-PRS measurements to the serving gNB in a RRC DL POS MEASUREMENT REPORT message. 10. The gNB (LMC) calculates the RTTs for each gNB for which corresponding UL and DL measurements were provided at steps 8 and 9... For example, the RTT could be based on a combination of gNB RxTx Time Difference's and UE RxTx Time Difference's").
Qualcomm does not disclose signal in the frame, each signal being carried on a slot of the frame; transmitting, to the UE, one or more timing advance (TA) commands in the frame, each TA command being carried on a slot of the frame; and receiving, from the UE, a measurement report of the frame on an uplink channel, wherein the measurement report includes: a time-stamp; and wherein the time-stamp is one of a system frame number (SFN), subframe ID, slot ID, or any combination thereof.
Kazmi discloses signal in the frame, each signal being carried on a slot of the frame (The CRS signal is transmitted by the eNode B every sub-frame, e.g., to assist the UE in acquiring synchronization, performing demodulation, performing neighbor cell measurements, etc., ¶ [0016, 0015]); transmitting, to the UE, one or more timing advance (TA) commands in the frame, (the UE automatically/autonomously adjusts its transmit timing using the timing advance command and a downlink cell-specific reference signal (CRS) received from the eNode B.) each TA command being carried on a slot of the frame (The CRS signal is transmitted by the eNode B every sub-frame, ¶ [0016]); and receiving, from the UE, a measurement report of the frame on an uplink channel, wherein the measurement report (One control channel (i.e., HS-DPCCH or PUCCH) may be used to send feedback information (e.g., ACK/NACK, CQI, etc.) related to both RAT systems (HSPA and LTE), Fig. 3 UL TX with feedback for RAT 1 & 2, ¶ [0012]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qualcomm by using 
Zhang report includes: a time-stamp; and wherein the time-stamp is one of a system frame number (SFN), subframe ID, slot ID, or any combination thereof, (¶ [0075], fig. 2 communications node sends an RRC measurement report or an MDT measurement report to the base station, where the RRC measurement report or the MDT measurement report includes the second time difference TD 2, the first time T1, and the identifier of the subframe).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qualcomm and Kazmi by using the features, as taught by Zhang in order to efficiently improve reliability and safety for the D2D communication and the V2V communication, ¶ [0005].
Claim 10 encompass limitations that are similar to limitations of claim 1.  Thus, it is rejected with the same rationale applied against claim 1 above.
Claim 22 encompass limitations that are similar to limitations of claim 1, except “a transceiver, memory and processor”.  It is inherent that BS would have memory, transceiver and processor to perform the steps of Figs. 1 and 3. Thus, it is rejected with the same rationale applied against claim 1 above.

Claim 31 encompass limitations that are similar to limitations of claim 1, except “a transceiver, memory and processor”.  It is inherent that BS would have memory, transceiver and processor to perform the steps of Figs. 1 and 3. Thus, it is rejected with the same rationale applied against claim 1 above.

Claim 45 encompass limitations that are similar to limitations of claim 1.  Thus, it is rejected with the same rationale applied against claim 1 above.
Claim 47 encompass limitations that are similar to limitations of claim 1, except the claim has “non transitory CRM.  It is inherent that there is a memory to hold the instructions.  Thus, it is rejected with the same rationale applied against claim 1 above.
Claim 49 encompass limitations that are similar to limitations of claim 1, except the claim has “non transitory CRM”. It is inherent that there is a memory to hold the instructions.  Thus, it is rejected with the same rationale applied against claim 1 above.

Claims 3, 12, 24 and 34
Qualcomm discloses wherein the DL RS is a positioning reference signal (PRS) and/or the UL RS is a sounding reference signal (SRS) (Page 2 section 3, UL/DL positioning reference signal (PRS)).  
Claim 12 encompass limitations that are similar to limitations of claim 3.  Thus, it is rejected with the same rationale applied against claim 3 above.
Claim 24 encompass limitations that are similar to limitations of claim 3.  Thus, it is rejected with the same rationale applied against claim 3 above.
Claim 33 encompass limitations that are similar to limitations of claim 3.  Thus, it is rejected with the same rationale applied against claim 3 above.

Claims 5, 17, 26 and 38,

Zhang discloses wherein a granularity of each UE RTT related measurement is at a frame level, subframe level or a slot level (The TA is a round-trip delay between the communications node and the base station, that is, a delay of a process in which the base station sends a signal to the communications node and the communications node sends a feedback signal of the signal to the base station ¶ [0062]. Step 24: The communications node obtains a second time T2 based on the subframe received from the base station in step 23. ¶ [0056].  Step 25: The communications node determines a first time difference 1 (TD 1) based on T1 and T2, ¶ [0059]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qualcomm and Kazmi by using the features, as taught by Zhang in order to efficiently improve reliability and safety for the D2D communication and the V2V communication, ¶ [0005].
Claim 17 encompass limitations that are similar to limitations of claim 5.  Thus, it is rejected with the same rationale applied against claim 5 above.
Claim 26 encompass limitations that are similar to limitations of claim 5.  Thus, it is rejected with the same rationale applied against claim 5 above.
Claim 38 encompass limitations that are similar to limitations of claim 5.  Thus, it is rejected with the same rationale applied against claim 5 above.
Claims 6, 18, 27 and 39
(page 5, indent 10. The details of the RTT calculation depends on RAN1 decision. For example, the RTT could be based on a combination of gNB RxTx Time Difference’s and UE RxTx Time Difference’s (such as Tadv Type 1 in LTE [5], [14]), or may be based on a combination of TOA measurements, similar as used for the WLAN Fine Time Measurement procedure described in e.g. 16]).  
Claim 18 encompass limitations that are similar to limitations of claim 6.  Thus, it is rejected with the same rationale applied against claim 6 above.
Claim 27 encompass limitations that are similar to limitations of claim 6.  Thus, it is rejected with the same rationale applied against claim 6 above.
Claim 39 encompass limitations that are similar to limitations of claim 6.  Thus, it is rejected with the same rationale applied against claim 6 above.
Claims 7, 19, 28 and 40
	Qualcomm and Kazmi do not wherein each of the one or more UE RTT related measurement is reported associated with an SFN and/or a slot ID during which the measurement is expected to be valid.  
	Zhang discloses wherein each of the one or more UE RTT related measurement is reported associated with an SFN and/or a slot ID during which the measurement is expected to be valid (Fig. 2 step 28, The UE sends the TD, a frame number of a radio frame a subframe number of the subframe to the base station, ¶ [0066]. the sending unit sends an RRC measurement report or an MDT measurement report to the base station, where the RRC measurement report or the MDT measurement report includes the second time difference TD 2, the first time T1, and the identifier of the subframe, ¶ [0016]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qualcomm and Kazmi by using the features, as taught by Zhang in order to efficiently improve reliability and safety for the D2D communication and the V2V communication, ¶ [0005].
Claim 19 encompass limitations that are similar to limitations of claim 7.  Thus, it is rejected with the same rationale applied against claim 7 above.
Claim 28 encompass limitations that are similar to limitations of claim 7.  Thus, it is rejected with the same rationale applied against claim 7 above.
Claim 40 encompass limitations that are similar to limitations of claim 7.  Thus, it is rejected with the same rationale applied against claim 7 above.
Claims 9, 21, 30 and 42,
	Qualcomm discloses wherein the plurality of UL RS configurations correspond to the plurality of DL RS configurations (page 4 indent 6. the serving gNB sends a RRC DL POS measurement request message includes DL-PRS measurements (DL-PRS configuration). The message also includes UL-PRS configuration parameter).
Claim 21 encompass limitations that are similar to limitations of claim 9.  Thus, it is rejected with the same rationale applied against claim 9 above.
Claim 30 encompass limitations that are similar to limitations of claim 9.  Thus, it is rejected with the same rationale applied against claim 9 above.
Claim 42 encompass limitations that are similar to limitations of claim 9.  Thus, it is rejected with the same rationale applied against claim 9 above.

Claims 14 and 35, 

Kazmi discloses applying the timing advance to all subsequent uplink transmissions in the frame (the UE automatically/autonomously adjusts it’s transmit timing using the timing advance command and a downlink cell-specific reference signal (CRS) received from the eNode B. The CRS signal is transmitted by the eNode B every sub-frame, e.g., to assist the UE in acquiring synchronization, performing demodulation, performing neighbor cell measurements, etc. The UE may also use other signals for UL timing adjustment, ¶ [0016, 0015]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qualcomm and Zhang by using the features, as taught by Kazmi in order to efficiently perform time alignment to reduce UE complexity, processing and cost, ¶ [0011].
Claim 35 encompass limitations that are similar to limitations of claim 14.  Thus, it is rejected with the same rationale applied against claim 14 above.
Claims 15 and 36,
Qualcomm and Zhang do not disclose waiting a predetermined time prior to applying the timing advance.
Kazmi discloses waiting a predetermined time prior to applying the timing advance (Each timing advance command tells the receiving user equipment at what moment it should begin transmitting its signals to the eNB (e.g., this can be expressed as a timing offset from a system reference timing). The timing advance command may be determined by the eNode B, e.g., by measuring the signals transmitted by the UE, ¶ [0015]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qualcomm and Zhang by using the features, as taught by Kazmi in order to efficiently perform time alignment to reduce UE complexity, processing and cost, ¶ [0011].
Claim 36 encompass limitations that are similar to limitations of claim 15.  Thus, it is rejected with the same rationale applied against claim 15 above.

Claims 2, 11, 23, 32, 44, 46, 48 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of Kazmi, Zhang and Zhu et al., (US 20140226640 A1, herein after Zhu).
Claims 2, 11, 23, 32, 44, 46, 48 and 50,
Qualcomm, Kazmi and Zhang do not disclose at least one TA command is transmitted in between transmissions of two DL RSs and/or in between receptions of two UL RSs of the frame. 
	Zhu discloses at least one TA command is transmitted in between transmissions of two DL RSs and/or in between receptions of two UL RSs of the frame, (Fig. 4 shows UE receives DLRS step S405 then UE receives TAC at step S407 and then UE receives next DLRS step S409, ¶ [0040]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qualcomm, Kazmi and Zhang by using the features, as taught by Zhu in order to improve the receiving 
Claim 11 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claim 23 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claim 32 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claim 44 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claim 46 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claim 48 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claim 50 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.


Claims 4, 13, 25 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of Kazmi, Zhang and 	Kim et al., (US 10736103 B2, herein after Kim).
Claims 4, 13, 25 and 34
	Qualcomm, Kazmi and Zhang do not disclose wherein the TA commands are media access control (MAC) control elements (CEs).  
(he eNB transmits TA to the UE, via a message of a MAC layer, timing advance command MAC control element (TAC MAC CE), col 39, lines 50-53).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qualcomm, Kazmi and Zhang by using the features, as taught by Kim in order to efficiently manage MBMS resources.
Claim 13 encompass limitations that are similar to limitations of claim 4.  Thus, it is rejected with the same rationale applied against claim 4 above.
Claim 25 encompass limitations that are similar to limitations of claim 4.  Thus, it is rejected with the same rationale applied against claim 4 above.
Claim 34 encompass limitations that are similar to limitations of claim 4.  Thus, it is rejected with the same rationale applied against claim 4 above.
Claims 8, 20, 29 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of Kazmi, Zhang and Suzuki et al., (US 20180145798 A1, herein after Suzuki).
Claims 8, 20, 29 and 41,
	Qualcomm, Kazmi and Zhang do not disclose wherein each of the one or more UE RTT related measurement is reported associated with a tuple of slots IDs of the frame comprising a slot ID of the reception of the DL RS and a slot ID of the transmission of the corresponding UL RS. 
Suzuki discloses wherein each of the one or more UE RTT related measurement is reported associated with a tuple of slots IDs of the frame comprising a slot ID of the reception of the DL RS and a slot ID of the transmission of the corresponding UL RS (HARQ RTT timer for the downlink and uplink process is set to 8 subframes.  HARQ feedback associated with the downlink and uplink transmission and is identified (selected or determined) in accordance with the UL-DL configuration, ¶ [0204, 0207], Figs. 5, 6, 8 and 14). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qualcomm, Kazmi and Zhang by using the features, as taught by Suzuki in order to efficiently communicating with a base station and terminal device, ¶ [0009].
Claim 20 encompass limitations that are similar to limitations of claim 8.  Thus, it is rejected with the same rationale applied against claim 8 above.
Claim 29 encompass limitations that are similar to limitations of claim 8.  Thus, it is rejected with the same rationale applied against claim 8 above.
Claim 41 encompass limitations that are similar to limitations of claim 8.  Thus, it is rejected with the same rationale applied against claim 8 above.

Allowable Subject Matter
Claims 16 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dinan (US 20130286987 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473